DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on November 16, 2020, claims 1 and 18 were amended, and claim 10 was cancelled. Claims 1-9 and 11-20 are currently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Drzaic et al. (Drzaic, US 2016/0105950).
Re claims 1 and 18: As shown in Figs. 1-4 and 7, Drzaic discloses a liquid crystal display device comprising a liquid crystal display substrate (paragraph 47), wherein the liquid crystal display substrate comprises: 
a plurality of pixel units 26(44) (Figs. 2 and 4; and paragraphs 50 and 57), 
a driving circuit 50 (comprising circuits 22 and 24) (paragraph 51, 52 and 58), 
a conductive layer 40 (trace), and 
a flexible substrate 20, 

the flexible substrate 20 is in a bent state, the conductive layer 40 is outside a bending position 48 of the flexible substrate 20 (Figs. 4 and 7); and
wherein the liquid crystal display substrate further comprises a second buffer layer 42 (polymer layer) on a side, which is away from the flexible substrate 20, of the conductive layer 40 (paragraphs 54-56).
Drzaic discloses that Fig. 7 shows how substrate 20 may be bent about bent axis 34 to from 180-degree bend (paragraph 59). Accordingly, as shown in Fig. 4 of Drzaic, it is clear that the driving circuit 50 and the plurality of pixel units 44 are respectively on two opposite sides of the flexible substrate 20 in the bent state (180-degree bend).
Further, as shown in Fig. 4, the second buffer layer 42 completely covers the conductive layer 40. Accordingly, it is clear that an orthographic projection of the second buffer layer 42 on the flexible substrate 20 covers an orthographic projection of the conductive layer 40 on the flexible substrate 20.
Re Claim 2: The liquid crystal display substrate according to claim 1:
As shown in Figs. 4, 9, 21, 22 and 25, Drzaic discloses the flexible substrate 20 and the conductive layer 40 both bent in a bending region 48, wherein the flexible substrate 20 in the bending region 48 is provided with holes 60 (openings) that facilitate bending of substrate 20 while avoiding damage such as cracks, buckling layers, and layer delamination (paragraph 61), and wherein the conductive layer 40 in the bending region 48 has at least one through hole surrounded the holes 60, a bottom of the through hole is in contact with the flexible substrate 20 (Fig. 29) in order to allow multiple signals to be carried in parallel (paragraph 62).
Re claim 3: The liquid crystal display substrate according to claim 2, wherein, as shown in Fig. 29 of Drzaic, an extending direction of the through hole 60 is perpendicular to a surface 108, which is in contact with the bottom of the through hole, of the flexible substrate 20.
Re Claim 4: The liquid crystal display substrate according to claim 2, wherein Drzaic discloses that the holes 60 may have the shapes of circles, ovals, rectangles, triangles, shapes with straight sides, shapes with curved sides, shapes with combinations of curved and straight sides, or other suitable shapes (paragraph 69). As shown in Figs. 21, 22 and 25, the through hole of the conductive layer 40 is formed around the holes 60. Accordingly, it is clear that a cross section of the through hole is of a circle shape, a diamond shape, or a strip shape, and a direction of the cross section crosses the extending direction of the through hole.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Drzaic et al. (Drzaic, US 2016/0105950) in view of Choi et al. (Choi, US 2018/0083210).
Re claim 5: The liquid crystal display substrate according to claim 1:
As shown in Figs. 4 and 7, Drzaic does not disclose a first buffer layer, wherein the first buffer layer is on a target surface of a side, which is away from the conductive layer, of the flexible substrate, and covers a portion, which is in the bending region, of the target surface, and the flexible substrate is bent in a bending region.

Accordingly, it is obviously applicable to the display panel of Drzaic in order to support the flexible substrate.
Thus, as taught by Choi, it would have been obvious to one having skill in the art to employ a supporting member and a first buffer layer, wherein the first buffer layer is on a target surface of a side, which is away from the conductive layer, of the flexible substrate, and covers a portion, which is in the bending region, of the target surface, and the flexible substrate is bent in a bending region in order to support the flexible substrate of the display panel.
 Re Claim 6: The liquid crystal display substrate according to claim 5, wherein a cross section of a contact surface of the first buffer layer 525 and the flexible substrate 110 in the bending region BA is of an arc shape in a direction perpendicular to the contact surface as shown in Fig. 2 of Choi.
Re Claim 7: The liquid crystal display substrate according to claim 5, as shown in Figs. 2 and 8 of Choi, further comprising:
a supporting structure 520, wherein the supporting structure is on the target surface, and an orthographic projection of the supporting structure on the flexible substrate 110 in a first direction (vertical direction) covers an orthographic projection of the plurality of pixel units 210 on the flexible substrate 110 in the first direction (paragraphs 56-59); and
the first buffer layer 525 covers a surface, which faces the bending region BA, of the supporting structure 520.
Re Claim 8: The liquid crystal display substrate according to claim 7, wherein the supporting structure comprises a first base substrate 520.
Re Claim 9: The liquid crystal display substrate according to claim 5, wherein the first buffer layer 525 is made of metal, foam, resin or acrylic (paragraph 59).
Re Claim 11: The liquid crystal display substrate according to claim 10:
Drzaic discloses that the conductive layer is formed of metal (paragraph 55) and the second buffer layer 42 is formed of a high performance polymer to help minimizing the stress when the conductive layer 40 is bent (paragraph 56). Accordingly, it is clear that ductility of a material of the second buffer layer is better than that of a material of the conductive layer in order to minimize the stress applied to the conductive layer.
Re Claim 12: The liquid crystal display substrate according to claim 11, wherein Drzaic discloses that the second buffer layer is made of a polymer (paragraph 56). It is obvious that the polymer can be ultraviolet curing adhesive, acrylic or epoxy resin.
Re Claim 13: The liquid crystal display substrate according to claim 1, as shown in Figs. 2 and 8 of Choi, further comprising:
a third buffer layer 525 (lower portion and upper portion in SA region), wherein the third buffer layer is inside the bending position BA of the flexible substrate 110 in the bent state, the third buffer layer 525 is configured to fix a relative position between the flexible substrate 110 in a soldering region SA and the flexible substrate 110 in a display region DA (paragraphs 56-59);
the driving circuit 400 is formed on a surface of the flexible substrate 110 in the soldering region SA (Fig. 2), and the plurality of pixel units 210 are formed on a surface of the flexible substrate 110 in the display region DA (Fig. 8).
Re Claim 14: The liquid crystal display substrate according to claim 13, further comprising:

wherein an orthographic projection of the supporting structure 520 on the flexible substrate 110 along a first direction (horizontal direction in Figs. 2 and 8) covers an orthographic projection of the plurality of pixel units 210 on the flexible substrate 110 along the first direction, the second side of the supporting structure 520 is opposite to the first side of the supporting structure 520, the second side of the third buffer layer 525 is opposite to the first side of the third buffer layer 525, and the target surface is, which is away from the conductive layer 205, of the flexible substrate 110.
Re Claim 15: The liquid crystal display substrate according to claim 13, further comprising: a first buffer layer 525 (in BA region), wherein the third buffer layer 525 (in SA region) and the first buffer layer 525 (in BA region) are of an integral structure as shown in Fig. 2;
wherein the first buffer layer 525 is located on a target surface, which is away from the conductive layer 205, of the flexible substrate 110 and covers a portion of the target surface in a bending region BA, and the flexible substrate 110 is bent in the bending region BA.
Re Claim 16: The liquid crystal display substrate according to claim 13:
Choi discloses that the third buffer layer 525 may include an acrylic resin, an epoxy resin, a fluoro-resin, a Teflon resin, and/or the like (paragraph 59). Choi does not suggest the third buffer layer is made of foam; however, according to an intended application, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the third buffer layer made of foam in order to realize a rapid pressure-sensitive fixing, since it has been held to be within the general 
Re Claim 17: The liquid crystal display substrate according to claim 1, further comprising: a second base substrate 520, wherein an orthographic projection of the second base substrate 520 on the flexible substrate 110 along a second direction covers an orthographic projection of the driving circuit 400 on the flexible substrate 110 along the second direction as shown in Fig. 2 of Choi.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drzaic et al. (Drzaic, US 2016/0105950) in view of Zha et al. (Zha, US 2019/0302529).
Re Claim 19: The liquid crystal display device according to claim 18:
As shown in Fig. 2, Drzaic discloses a plurality of pixel units 26 of the liquid crystal display substrate 20 comprise liquid crystal cells, and the plurality of pixel units 26 is formed on a surface of the flexible substrate 20 in the display region AA (paragraph 47).
Further, as shown in Figs. 2 and 4 of Drzaic, the driving circuit 50 (22, 24) is formed on a surface of the flexible substrate 20 in the soldering region IA (inactive border area) (paragraphs 47 and 58).
However, Drzaic does not disclose the liquid crystal display device further comprises a middle frame and a backlight source, wherein the backlight source and the middle frame are in a gap formed by the flexible substrate in a soldering region and the flexible substrate in a display region, and the middle frame is on a side, away from the plurality of pixel units, of the backlight, and the liquid crystal cells and the backlight source are fixedly connected with the middle frame.
As shown in Figs. 3 and 4, Zha discloses a LCD display device comprising a substrate 11 (flexible substrate) and a backlight source C, wherein the backlight source C and the middle frame 11 are in a gap formed by the flexible substrate 32 and the LC cells 30, and the substrate 11 is on a side, away from the plurality of pixel units, of the backlight C.

Accordingly, the substrate 11 is considered as a middle frame which is used to fix the liquid crystal cells and the backlight source together.
Thus, as taught by Zha, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a middle frame and a backlight source, wherein the backlight source and the middle frame are in a gap formed by the flexible substrate in a soldering region and the flexible substrate in a display region, and the middle frame is on a side, away from the plurality of pixel units, of the backlight, and the liquid crystal cells and the backlight source are fixedly connected with the middle frame in order to display images and achieve full scale display with narrow borders (paragraph 38).
Re Claim 20: The liquid crystal display device according to claim 19:
As shown in Fig. 4 of Drzaic, the conductive layer 40 is outside a bending position 48 of the flexible substrate 20.
Further, as shown in Figs. 3 and 4 of Zha, the middle frame 11 comprises a first buffer layer (bent portion B), the first buffer layer is on a target surface of a side, which is away from the conductive layer, of the flexible substrate 32 and covers a portion of the target surface (lower bent corner) in a bending region, the flexible substrate 32 is bent in the bending region; and
wherein the middle frame 11 and the first buffer layer B in the liquid crystal display substrate are of an integral structure.
Response to Arguments
Applicant's arguments filed on November 16, 2020 have been fully considered but they are not persuasive.

Therefore, the application is still not in condition for allowance.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/THOI V DUONG/Primary Examiner, Art Unit 2871

January 20, 2021